DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/09/2022 has been entered. Claims 1-5 and 10-13 are still pending.

Claim Objections
Claims 10 and 13 objected to because of the following informalities: the phrase “a positioning device” in line 2 in claim 10 should be re-written as “the positioning device”. Similarly, the phrase “alternative signal” in lines 1 and 2 in claim 13 should be re-written as “alternating signal”. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
Applicant argues on page 6 that Tiainen and Nishimura, whether alone in combination, do not teach or suggest “recognize a polarity
indicator related to the polarity of the excitation signal on a waveform of at least the first alternating signal,” as recited in amended independent claim 1 and as similarly recited in claim 13.
Examiner respectfully disagrees as Nishimura clearly discloses finding or indicating the polarity of f(t) based on SIN and COS waveforms which is indicated in Fig. 4. For example, Fig. 4 shows judge sign (Setting 0 or 1) based on SUM_S1 and SUM_S2. See updated claim rejection for detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over TIANEN et al. US Pub. No. 2016/0238409 A1 in a view of Nishimura US Pub. No. 2008/0218391 A1.

Regarding claim 1, TIAINEN discloses 
A positioning device (See Fig. 1, item 101) for producing a position signal indicative of a rotational position of a resolver (Item 114) (See para 0037 and 0038), the positioning device comprising: 
- a signal interface (Item 102) configured to receive a first alternating signal (V_cos) and a second alternating signal (V_sin), amplitudes of the first and second alternating signals being dependent on the rotational position of the resolver so that envelopes of the first and second alternating signals have a mutual phase shift (See para 0037), and 
- a processing system (Item 103) configured to generate the position signal based on the amplitudes of the first and second alternating signals and on polarity information indicative of a polarity of an excitation signal of the resolver (See para 0039), wherein the processing system is configured to: - 

TIAINEN does not disclose but Nishimura discloses 
recognize a polarity indicator related to the polarity of the excitation signal on a waveform of at least the first alternating signal. (Fig. 4 shows the polarity of f(t) is recognized based on SIN and COS waveforms. It should be noted that the quadrant is uniquely determined from the signs of sin θ and cos θ)
determine the polarity information based on the recognized polarity indicator. (See para 0026-0033. Fig. 4 shows the polarity of f(t) based on SIN and COS waveforms. Fig. 4 further shows judge sign (Setting 0 or 1) based on SUM_S1 and SUM_S2)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a polarity indicator related to the polarity of the excitation signal on a waveform of at least the first alternating signal and determine the polarity information based on the recognized polarity indicator as taught by Nishimura in TIAINEN’s to realize high convergence without causing a drop down of response even in a case where a control deviation becomes small even though the angle error is excessive which is possible when the quadrant is determined based on signs of SIN and COS. (See Nishimura’s para 0011 and 0026)

Regarding claim 2, a combination of TIAINEN and Nishimura discloses, wherein the processing system is configured to recognize a change of phase or a change of frequency of the first alternating signal and to determine the polarity information based on the recognized change of phase or the recognized change of frequency. (See Nishimura’s para 0026, 0028-0033. Fig. 4 clearly shows a change of phase based on the quadrant)

Regarding claim 3, a combination of TIAINEN and Nishimura discloses, wherein the processing system is configured to constitute a zero-crossing detector (Item 42) for recognizing zero-crossings of the waveform of the first alternating signal to recognize the change of phase or the change of frequency. (See Nishimura’s para 0026. Fig. 2 shows zero crossings of sine and cosine waveforms)

Regarding claim 4, a combination of TIAINEN and Nishimura discloses, wherein the processing system is configured to compare the waveform of the first alternating signal (SIN) to a predetermined waveform pattern and, in response to a match between the waveform of the first alternating signal and the predetermined waveform pattern, to determine the polarity information based on a part of the first alternating signal matching the predetermined waveform pattern. (See Nishimura’s para 0026-0033. SUM is compared against 0 to determine the sign)

Regarding claim 5, a combination of TIAINEN and Nishimura discloses wherein the processing system is configured to recognize the polarity indicator on both the waveform of the first alternating signal and a waveform of the second alternating signal. (See Nishimura’s para 0026, 0028-0033. SUM uses both the waveforms of SIN and COS)


Regarding claim 10, TIAINEN discloses 
A converter (See Fig. 1, item 108) for controlling voltages of a winding system of an electric machine, the converter comprising a positioning device according to claim 1 for producing the position signal indicative of the rotational position of the resolver connected to a rotor of the electric machine. (See para 0037 and 0038. Also see claim 1 rejection for detail)

Regarding claim 11, TIAINEN discloses 
, wherein the converter further comprises an excitation device (104) for producing an excitation signal for the resolver. (See para 40)

Regarding claim 12, TIAINEN discloses 
wherein the converter is a frequency converter. (See para 0038)

Regarding claim 13, a combination of TIAINEN and Nishimura discloses A method comprising: - receiving a first alternative signal and a second alternative signal from a resolver, amplitudes of the first and second alternative signals being dependent on a rotational position of the resolver so that envelopes of the first and second alternating signals have a mutual phase shift, and – generating a position signal indicative of the rotational position of the resolver based on the amplitudes of the first and second alternating signals and on polarity information indicative of a polarity of an excitation signal of the resolver, wherein the method comprises: - recognizing a polarity indicator related to the polarity of the excitation signal on a waveform of at least the first alternating signal, and – determining the polarity information based on the recognized polarity indicator. (See claim 1 rejection for detail)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846